Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the distal leading edge and the toe loop are adapted to not cover sides of the foot adjacent the ball”. The claim limitation is indefinite as Claim 1 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 7-8, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House (US 2012/0167278).
 a main body (72,74,76) that is adapted to be wrapped around the instep and the arch of the foot forming a sleeve configured to be ergonomically worn around and cover the instep and the arch without covering the ball, the heel, and the toes (para.70; as seen in Fig.7, 72,74,76 are a sleeve, inasmuch as has been claimed by Applicant, in that they encircle the instep & arch of a user’s foot), the main body having an upper portion (72,74,76 on top of foot) and a lower portion (72,74 on bottom of foot), the upper portion configured to cover the instep is having a distal leading edge (of 76 and 74, as seen in annotated Figure below) that extends laterally in a diagonal direction over the dorsum of the wearer’s foot (as seen in annotated Figure below), wherein the dorsum faces upwardly when the wearer is standing (as seen in Fig.7); an ankle strap (70) attached at ends to the main body (72,74,76) and adapted to extend around the back of the foot above the heel for constraining the main body from forward movement (as seen in Fig.7); and a toe loop (78) adapted to encircle one of the toes is integral with the distal leading edge of the main body, the loop is adapted to encircle one of the toes at around a base of the encircled toe, leaving a toe pad of the encircled toe exposed without covering any of the other toes (para.71; as seen in Fig.7), wherein the distal leading edge extends laterally from an intersection of the distal leading edge and the integral toe loop, the distal leading edge traverses over the dorsum of the foot to the medial and lateral undersides of the midfoot arch area (as seen in the annotated Figure below), wherein the toe loop (78) is adapted to constrain the main body from rearward movement, and does not cover any portion of the ball of the foot (as seen in Fig.7); 

    PNG
    media_image1.png
    578
    657
    media_image1.png
    Greyscale

Regarding Claim 7, House discloses a shoe adapted to be worn on a wearer's foot, the foot having an instep, toes, a ball, an arch, a back, and a heel, the shoe (7) comprising: a tubular main body (72,74,76) that is adapted to be ergonomically worn around and cover the instep and the arch of the foot, without covering the ball and the heel of the foot (para.70; as seen in Fig.7), the main body having a distal V-shape leading edge (of 76 and 74, as seen in the annotated Figure above) adapted to  an ankle strap (70) attached at ends to the main body and adapted to extend around the back of the foot above the heel for constraining the main body from forward movement (as seen in Fig.7); a toe loop (78) adapted to encircle a big toe around a base of the encircled big toe, leaving a toe pad of the encircled big toe exposed without covering the other toes (as seen in Fig.7); and wherein the toe loop is connected to the main body at an intersection of two legs of the V-shape leading edge (of 76 and 74, as seen in the annotated Figure above), wherein the toe loop is adapted to constrain the main body from rearward movement, and adapted to not cover the ball of the foot (as seen in Fig.7).
Regarding Claim 8, House discloses a method for covering a wearer's foot, the method comprising the steps of: providing a shoe (7) comprising: a main body (72,74,76) having a broader upper portion (72,74,76 on top of foot) adapted to cover and instep of the foot and a narrow lower portion (72,74 on bottom of foot) adapted to cover an arch of the foot (as seen in Fig.7), the upper portion having a V-shape distal leading edge (of 76 and 74, as seen in the annotated Figure above) adapted to be disposed over a dorsum of the wearer’s foot, wherein the dorsum faces upwardly when the wearer is standing (as seen in Fig.7), an ankle strap (70) attached at its ends to the main body, and a toe loop (78) connected to the main body at an intersection of the legs of the V-shape distal leading edge (of 76 and 74, as seen in the annotated Figure above); sliding the main body onto the foot so that the main body is positioned around the instep and the arch of the foot, without covering the ball, and the heel (as seen in Fig.7); while sliding the main body, positioning the toe loop to encircle the base of a toe  positioning the ankle strap around the back of the foot, above the heel, for constraining the main body from forward movement (as seen in Fig.7; para.70-72).
Regarding Claim 16, House discloses a shoe of claim 7, wherein the tubular main body (72,74,76) and the toe loop (78) are adapted to leave an outer side of the foot adjacent an outermost toe and an inner side of the foot adjacent the ball uncovered (as seen in Fig.7; para.70).
Regarding Claim 17, House discloses a shoe of claim 1, wherein the toe is the big toe (as seen in Fig.7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2012/0167278).
Regarding Claim 9, House discloses a shoe of claim 1, wherein the main body (72,74,76) is adapted to cover the dorsal aspect of the instep and wherein the main body is adapted to cover a lateral portion of the wearer’s foot from side to side across a plantar surface of the arch of the wearer’s foot while leaving all of the ball of the foot and all of the plantar surface of the heel of the foot and all the toe pads uncovered (as seen in Fig.7; para.70). House does not specifically disclose in Fig.7 that the main body covers a majority of the dorsal aspect of the instep. However, House does teach another embodiment which teaches a main body (22) that is adapted to cover a majority of the dorsal aspect of the instep (para.48-49; as seen in Fig.2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arch members (72,74) of Fig.7 of House for the arch member of Fig.2 of House, as a simple .

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732